Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered October 10th, 2019 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims 1-14.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine capable of playing a game according to an inserted game value, the machine comprising:  
5an insertion part capable of inserting a plurality of types of game values into a game; 
an insertion information storage part configured to store the type of the inserted game value and an integrated value of an inserted amount of each type at each game time point as insertion information; 
a game execution part configured to update a credit counter based on the inserted game value and execute the game by receiving a bet from a player based on the credit meter;  
10a payout information storage part configured to store an integrated value of a prize amount at each game time point as payout information and updates the credit counter based on the prize amount at each game time point;
 a prize amount ratio calculation part configured to calculate a ratio of each type of the inserted game value to a prize amount of each game executed in the gaming machine based upon the insertion information and the payout information; and  
configured to output information on the calculated prize amount ratio.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on an insertion part, an insertion information storage part(memory), a payout information storage part(memory), a game 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including an insertion part, an insertion information storage part(memory), a payout information storage part(memory), a game execution part(processor) and an output part(display) amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0037], [0039], [0042], [0045], [0050], [0067]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  

The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0037], [0039], [0042], [0045], [0050], [0067]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-14 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed March 4th, 2021 have been fully considered but they are not persuasive.
Commencing on page 7 of the applicant’s above dated response, the applicant presents various arguments against the rejection of claims under 35 U.S.C. $ 101 as being directed to a judicial exception without significantly more including:
(1) the proposal that the claimed invention is not directed to an abstract idea under prong one of step 2a  in view of the 2019 Revised Patent Matter Eligibility Guidance issued on 7th, 2019 (Applicant Remarks page 7);
(2) That any abstract idea presented in the claimed invention is integrated into a practical application when considered under Prong 2 of step 2a because as best understood the invention is practiced on a wagering type (slot machine game) rather than a generic computer and provides the proposed technological improvement of awarding a prize in the same medium as a wager was originally placed in (Applicant Remarks pages 8-9);
(3) that the claimed invention provides an inventive step under step 2B because the functionality of awarding a prize in the same medium as a wager was originally placed in as discussed with relation to Prong 2 of step 2a applies additional elements in 


Responsive to the preceding presented arguments the following is noted: 
(1)(a)The applicant presented argument does not provide a specific basis or specific argument beyond mere allegation to challenge the determination that the claimed invention is directed to an abstract idea under Prong 1 of step 2a as presented in the rejection provided herein above and accordingly is respectfully not considered persuasive;
(2)(a)  The applicant’s proposal that the claimed gaming machine represents a specific non-generic computer is respectfully non-persuasive as the term gaming machine denotes the intended use of the machine for gaming but does not in of itself or with reflection to the remainder of the claim support the presence of a particular machine as setforth by MPEP 2106.05(b).
The Applicant’s proposed technical improvement to provide payouts in a media corresponding to the media utilized by the player to place the wager (as discussed in paragraph [0012] of the applicant’s specification) does not clearly improve the functionality of the underlying technology as described in MPEP 2106.05(c) but instead merely utilizes the underlying machine as a tool to perform the abstract idea in a manner that is not indicative of the integration of the abstract idea into a practical application as set forth by MPEP 2106.05(f).

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715